Citation Nr: 1032229	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-25 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for a right ankle 
condition.

3.  Entitlement to service connection for a left knee condition, 
to include as secondary to service-connected degenerative changes 
of the right knee.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982 and 
from April 1986 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the RO in 
Louisville, Kentucky, which denied service connection for 
bilateral knee disability and right ankle disability, and 
continued the noncompensable rating for bilateral hearing loss.

The Board notes that the Veteran was scheduled for a hearing in 
April 2008, he properly moved to reschedule the hearing, and the 
Board granted his motion to reschedule the hearing.  However, the 
Veteran did not show up for the rescheduled Travel Board hearing 
in September 2008.  The Veteran has offered no statement of good 
cause for missing this last hearing and thus, the Board will 
proceed as if the request for hearing has been withdrawn.  See 
38 C.F.R. § 20.702(d) (2009).  

In January 2009, the Board remanded the Veteran's claims to 
provide him with an additional notice letter and to afford him a 
new VA joints examination.  The Veteran was sent an additional 
notice letter in January 2009, and he was afforded a new VA 
joints examination in May 2009.  Therefore, the Board finds that 
its remand instructions have been substantially complied with, 
and thus, the Board may proceed in adjudicating the Veteran's 
claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance); see 
also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  

The Board notes that the Veteran originally filed a claim seeking 
service connection for a bilateral knee condition.  However, in a 
January 2010 rating decision, the RO granted service connection 
for a right knee disability; evaluated 10 percent disabling, 
effective August 7, 2003.  Since service connection was granted, 
the Veteran's appeal concerning service connection for a right 
knee condition has become moot.  The Veteran has not disagreed 
with the assigned disability rating or the effective date.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection].  
Therefore, that matter has been resolved and is not in appellate 
status.  

The issue of entitlement to service connection for a left knee 
condition, to include as secondary to service-connected 
degenerative changes of the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is manifested 
by hearing impairment corresponding to no worse than the criteria 
for a noncompensable evaluation.

2.  The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the Veteran's service-connected bilateral hearing loss disability 
is inadequate.  

3.  The Veteran does not have a current diagnosis of a right 
ankle condition.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
service-connected bilateral hearing loss disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2009).  

2.  The criteria for referral of the service-connected bilateral 
hearing loss disability for consideration on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2009).

3.  A right ankle condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the Veteran's claims, a letter 
dated in November 2003 fully satisfied the duty to notify 
provisions concerning his claims for service connection and an 
increased rating.  The Veteran was informed that evidence was 
needed showing his service-connected bilateral hearing loss 
disability had increased in severity.  He was informed of the 
types of evidence that could substantiate his claims, such as 
medical records or lay statements regarding personal 
observations.  He was asked to provide information as to where he 
had been treated for his claimed disabilities and informed that 
VA was responsible for obtaining any federal records, VA records, 
and a medical examination, if necessary.  

The Board notes that the Veteran was not notified of how VA 
determines disability ratings and effective dates at the time of 
the initial adjudication of his claim in February 2004.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  However, such was a practical and factual 
impossibility since the Court's decision in Dingess was not 
promulgated until March 2006.  A letter to the Veteran dated in 
May 2007 provided him with sufficient Dingess notification, and 
the Veteran's claims were subsequently readjudicated in a 
December 2007 supplemental statement of the case (SSOC).  As 
such, there was not prejudice to the Veteran concerning the 
timing of these notice elements.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  

Accordingly, the Board also concludes VA's duty to assist has 
been satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Additionally, private 
treatment records identified by the Veteran have been obtained 
and associated with the Veteran's claims file.  The Veteran has 
at no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
November 2003, September 2007, October 2007 and May 2009.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected bilateral hearing loss disability since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  

Concerning the November 2003, September 2007, October 2007 and 
May 2009 VA examinations, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The reports of the November 2003 and 
September 2007 VA audiology examinations reflect that the 
Veteran's claims file was not reviewed in conjunction with these 
examinations.  However, a medical opinion may not be discounted 
solely because the examiner did not review the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed).  Despite the absence of the claims folder, the 
evidence shows that the November 2003 and September 2007 VA 
audiologists obtained a medical history from the Veteran.  In 
assessing the level of disability of the Veteran's service-
connected bilateral hearing loss disability, the examiners 
reviewed the Veteran's medical history, recorded his current 
complaints, and conducted an appropriate physical examination 
before rendering appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board finds 
that the November 2003 and September 2007 VA audiology 
examinations are based on the relevant medical evidence, 
supported by rationale, and are consistent with the other 
evidence of record.  The reports of the October 2007 and May 2009 
VA examinations reflect that the examiners reviewed the Veteran's 
complete claims file, to include his service treatment records 
and past medical history, recorded his current complaints, and 
conducted an appropriate physical examination and rendered 
appropriate opinions consistent with the remainder of the 
evidence of record.  

The Board therefore concludes that the VA examinations are 
adequate for VA purposes, and the Veteran's claims can be 
adjudicated on the evidence of record.  See Barr, supra; see also 
38 C.F.R. § 4.2 (2009).  

As a preliminary note, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The report 
of the November 2003 VA audiology examination reflects that the 
VA examiner described the functional effects of the Veteran's 
service-connected bilateral hearing loss disability.  However, 
the September 2007 VA audiologist failed to specifically address 
the functional effects caused by the Veteran's bilateral hearing 
loss disability.  The Veteran, however, has described his 
difficulty hearing throughout the course of the appeal.  For 
example, he reported on his April 2004 notice of disagreement 
that his daughter had to touch him on the shoulder to get his 
attention.  Likewise, the Veteran also stated that he is forced 
to read lips in order to communicate.  See the Veteran's April 
2004 notice of disagreement

The Board finds that no prejudice results to the Veteran in 
proceeding with a decision.  In this regard, the Court's 
rationale in requiring an examiner to consider the function 
effects of a Veteran's hearing loss disability involves the 
potential application of 38 C.F.R. § 3.321(b) in considering 
whether referral for an extraschedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively 
on objective test results to determine whether a referral for an 
extraschedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."

While the September 2007 VA examiner failed to address the 
functional effect of the Veteran's bilateral hearing loss 
disability, other evidence of record, to specifically include the 
Veteran's own statements adequately addressed this issue.  
Therefore, while the September 2007 VA examination is defective 
under Martinak, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss his 
ability were adequately addressed by the November 2003 VA 
examiner and the remainder of the record and are sufficient for 
the Board to consider whether referral for an extraschedular 
rating is warranted under 38 C.F.R. § 3.321(b).  As such, the 
Board concludes that the evidence of record is adequate for VA 
rating purposes.  

Increased Ratings

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart, supra.  

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing, as set forth under 38 C.F.R. 
§ 4.85 (2009).  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Rating Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (2009). Table VII 
is used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a) (2009).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher.  See 38 C.F.R. § 4.86(b) (2009).

Analysis

The Veteran is seeking a compensable disability rating for a 
service-connected bilateral hearing loss disability under 38 
C.F.R. § 4.85 (2009).  He essentially contends that his hearing 
loss disability is worse than the noncompensable (zero percent) 
assigned disability rating for this time period.  

In November 2003, the Veteran underwent a VA audiological 
examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
10
20
70
100
50
LEFT
20
15
20
60
95
48

Puretone threshold averages were 50 and 48 decibels in the right 
and left ears, respectively.  The speech discrimination scores at 
that time were 100 and 96 percent in the right and left ears, 
respectively.  

This examination report yielded a numerical designation of I in 
the right ear (50 to 57 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination) and 
I in the left ear (42 to 49 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination).

Entering the category designations into Table VII, a 
noncompensable evaluation is for assignment under Diagnostic Code 
6100.

In September 2007, the Veteran underwent another VA audiological 
examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
15
20
75
95
51.25
LEFT
15
15
25
65
95
50

Puretone threshold averages were 51.25 and 50 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 92 and 80 percent in the right and left 
ears, respectively.  

This examination report yielded a numerical designation of I in 
the right ear (50 to 57 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination) and 
IV in the left ear (50 to 57 percent average puretone decibel 
hearing loss, with between 76 and 82 percent speech 
discrimination).

Entering the category designations into Table VII, a 
noncompensable evaluation is for assignment under Diagnostic Code 
6100.

The Veteran submitted a private audiogram from M.L., M.Ed. dated 
in April 2008, the report of which reflects the following 
results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
5
25
80
105
53.75
LEFT
10
10
25
65
95
48.75

Puretone threshold averages were 53.75 and 48.75 decibels in the 
right and left ears, respectively.  Although the Board notes that 
the April 2008 private audiogram report does not specify that 
speech discrimination tests were reported as per Maryland CNC 
requirements, scores reported were 80 and 84 percent in the right 
and left ears, respectively.  

This examination report yielded a numerical designation of IV in 
the right ear (50 to 57 percent average puretone decibel hearing 
loss, with between 76 and 82 percent speech discrimination) and 
II in the left ear (42 to 49 percent average puretone decibel 
hearing loss, with between 76 and 82 percent speech 
discrimination).

Entering the category designations into Table VII, a 
noncompensable evaluation is for assignment under Diagnostic Code 
6100.

Applying the foregoing criteria to the facts in this case, the 
Board finds that the Veteran's noncompensable evaluation for his 
bilateral hearing loss disability was properly assigned under 
Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  However, 
the Veteran's hearing loss does not meet the criteria under that 
section.  More specifically, the Veteran's hearing tests do not 
show a result of 55 decibels or more in either ear at each level 
from 1000 Hz to 4ooo Hz or 30 decibels or less at 1000 Hz and 70 
decibels or more at 2000 Hz, as would be required for application 
of table VIa under 38 C.F.R. § 4.86 (a) or (b).  Therefore, a 
higher disability rating cannot be awarded to the Veteran under 
38 C.F.R § 4.86, and thus, the rating under 38 C.F.R. § 4.85 is 
the correct rating under the regulations for this Veteran.

Additionally, the Board notes that the Veteran has submitted 
another private audiogram from F.B., B.C.-H.I.S., dated June 2007 
in support of his claim that is part of the record with the VA 
audiological examinations.  However, his private audiogram shows 
pure tone thresholds exhibited by the Veteran depicted by graph 
and was not interpreted in decibels for each frequency depicted 
in the audiogram.  The Board may not interpret graphical 
representations of audiometric data.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  Thus, this private audiogram cannot 
establish the severity of the Veteran's service-connected 
bilateral hearing loss disability, and is considered inadequate 
for VA rating purposes.  

The Board notes that the November 2003 VA examiner noted the 
Veteran's complaints of how his service-connected bilateral 
hearing loss disability affects his daily life.  See the November 
2003 VA audiological examination report.  Moreover, as noted 
above, the Veteran has cited specific examples of how his 
service-connected bilateral hearing loss disability affects his 
life.  See e.g., the Veteran's April 2004 notice of disagreement.  
Because the examiner elicited information from the Veteran 
concerning the functional effects of his disability, compliance 
with all applicable regulatory provisions was accomplished.  
See Martinak, supra.

In short, the medical evidence does not support a compensable 
evaluation for the Veteran's bilateral hearing loss disability 
under any pertinent criteria.

The Board has considered the possibility of staged ratings.  See 
Fenderson; Hart, both supra.  The Board, however, concludes that 
the criteria for a compensable disability rating were not met 
during the Veteran's appeal.  Accordingly, staged ratings are 
inapplicable.  See id.

In so concluding, the Board acknowledges the obvious sincerity of 
the Veteran in pursuing a higher rating.  The Board, however, is 
obligated to decide cases based on the evidence before it rather 
than on such factors.  Based on the evidence of record, a higher 
rating is not in order.

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

It appears that the Veteran is asserting that the schedular 
criteria are inadequate for evaluating the Veteran's service-
connected bilateral hearing loss disability.  The Board 
disagrees.  As fully detailed above, a higher disability rating 
is available where specific criteria are met.  The Veteran does 
not meet the schedular criteria for a higher disability rating.  
It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluation for the 
service-connected disability is adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.

Service Connection

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
incurrence of arthritis will be presumed if manifest to a degree 
of 10 percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

In this case, the Veteran claimed that he suffers a right ankle 
condition as a result of his period of active service.  
Specifically, the Veteran claims that he injured his left right 
ankle when he was "blown down the deck" of the ship and into a 
tied-down aircraft.  See the Veteran's April 2004 notice of 
disagreement.  The Board also notes that the Veteran's service 
treatment records reflect that he injured his right ankle when he 
"fell down an escalator" in November 1987.  

Concerning Hickson element (1), the January 2009 Board Remand 
noted that, at the time, the medical evidence regarding a current 
diagnosis of a right ankle condition was tenuous.  Specifically, 
the October 2007 VA joints examination report reflects that the 
Veteran complained of pain and weakness is his right ankle.  
However, the Board notes that pain alone does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  The October 2007 VA joints examination report 
incongruously reflects diagnoses of a "right ankle condition" 
even though x-rays of the Veteran's right ankle revealed "a 
normal study."  See the October 2007 VA joints examination 
report.  

The Board notes that at no time during the pendency of this 
appeal has the Veteran demonstrated, nor does the evidence show, 
that he has a currently diagnosed right ankle disability.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that 
the requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of the 
claim), overruling Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

In light of the medical evidence, the January 2009 Board Remand 
directed that another VA examination be undertaken to determine 
the nature of the Veteran's claimed right ankle condition.  X-
rays performed in connection with the May 2009 VA examination 
reflected a normal right ankle.  The May 2009 VA examiner 
documented the Veteran's subjective complaints of right ankle 
pain, but as noted above, pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez, supra.  The May 2009 VA examiner 
specifically noted that there was no pathology found regarding 
the Veteran's right ankle.  See the May 2009 VA joints 
examination report.  

VA treatment records associated with the Veteran's claims file 
showed that he self-reported pain in his right ankle at various 
times during the pendency of this appeal.  The Court has in the 
past held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to the 
cause of a disability that may be related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the Veteran is capable 
of reporting symptoms such as right ankle pain, but the Veteran 
is not competent (i.e., professionally qualified) to offer an 
opinion as to the whether his symptoms are manifestations of a 
current disability that joint.

As shown above, element (1) of Hickson has not been satisfied for 
the right ankle condition for which the Veteran has claimed 
service connection, as the Veteran has not provided evidence of a 
current disability for such.

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Accordingly, the Board finds that the most probative evidence of 
record establishes that the Veteran does not have a current 
diagnosis of a right ankle disability, and that the record is 
also silent for a diagnosis of arthritis of the right ankle joint 
within one year following the Veteran's separation from service.  
See 38 C.F.R. §§ 3.307 and 3.309.  The evidence in this case is 
not so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulations. See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  The 
preponderance is against the Veteran's claim, and therefore his 
claim for service connection must be denied.


ORDER

Entitlement to a compensable rating for a bilateral hearing loss 
disability is denied. 

Entitlement to service connection for a right ankle disability is 
denied.




REMAND

Unfortunately, the Veteran's claim of entitlement to service 
connection a left knee condition, to include as secondary to 
service-connected degenerative changes of the right knee, must be 
remanded again for further development.  Although the Board 
regrets the additional delay, it is necessary to ensure due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded every 
possible consideration.

Careful review of the Veteran's VA claims file reflects that a 
claim for service connection for a left knee condition on a 
secondary basis has been raised by the record.  The Board notes 
that the Veteran has a current left knee condition and service 
connection is in effect for the degenerative changes in the 
Veteran's right knee.  However, there is of record no medical 
nexus addressing the possible relationship between the Veteran's 
left knee condition and his service-connected degenerative 
changes of the right knee.  Given the evidence of current left 
knee condition and the recent grant of service connection for 
degenerative changes in the Veteran's right knee, the Veteran 
should be afforded a VA examination in connection with the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Moreover, the Board concludes that a medical nexus opinion 
concerning the Veteran's left knee condition claim on a direct 
basis is necessary.  The January 2009 Board Remand instructed the 
VA examiner to provide a medical nexus opinion concerning any 
diagnosed left knee condition.  The May 2009 VA examiner 
conducted a physical examination of the Veteran, to include x-
rays, and determined that the Veteran did not have a current left 
knee condition, and thus could not provide a medical nexus 
opinion.  However, the May 2009 VA examiner failed to address 
prior medical evidence in the file specifically stating that the 
Veteran had osteoarthritis in both knees.  See a July 2008 
private treatment record from K.H., P.A.-C.  The Board notes that 
The Board recognizes that the presence of a chronic disability at 
any time during the claims process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, 
a remand is required so that a VA examiner may address the July 
2008 private diagnosis and provide a medical nexus opinion.  

Finally, the Veteran has not been given notice of the criteria 
necessary for a claim of secondary service connection.  If, as 
here, the record has a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was provided 
adequate notice under the VCAA and the Board is without authority 
to do so.

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand this issue to the agency of original jurisdiction 
because the record does not show that the Veteran was provided 
adequate notice under the VCAA and the Board is without authority 
to do so.  Any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Accordingly, the case is REMANDED for the following actions:  

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for 
secondary service connection under 
38 C.F.R. § 3.310 (2009).  

2.  After completion of #1, schedule the 
Veteran for a VA orthopedic examination.  
The claims file must be made available to 
the examiner for review, and the 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination and opinions.  All 
indicated tests should be performed and the 
findings reported in detail.  Following a 
review of the record and an examination of 
the Veteran, the examiner should provide a 
response to the following:

(a)  Specify the nature of any current 
left knee disability.  

(b)  If no current left knee 
disability is diagnosed, the VA 
examiner should address the July 2008 
private treatment record from K.H., 
P.A.-C. which provides a diagnosis of 
osteoarthritis of the left knee.  

(c)  The examiner should then provide 
an opinion as to whether any diagnosed 
left knee disability is at least as 
likely as not (i.e., probability of 50 
percent) etiologically related to the 
Veteran's active service or his 
service-connected degenerative changes 
of the right knee.  

(d)  If the Veteran is not found to 
have a current left knee disability, 
the VA examiner should opine whether 
the Veteran's previously had a left 
knee disability during the course of 
the appeal.

(e)  For any left knee disability that 
was manifested at any time during the 
course of the appeal, the examiner 
should proffer an opinion as to 
whether the condition was 
etiologically related to his active 
service or is/was caused or aggravated 
by his service-connected degenerative 
changes of the right knee.  

3.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  The AMC should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


